  1 BARRY W. DAVIDSON, (WSBA #07908)                          HONORABLE WHITMAN L. HOLT
    DAVIDSON BACKMAN MEDEIROS PLLC
  2 1550 Bank of America Financial Center
    601 W. Riverside Avenue
  3 Spokane, Washington 99201
    Telephone: (509) 624-4600
  4 Facsimile: (509) 623-1660
    Email : bdavidson@dbm-law.net
  5 Attorney for Cerner Corporation

  6 DARRELL W. CLARK
      STINSON LLP
  7 1775 Pennsylvania Ave. N.W., Suite 800
    Washington, DC 20006-4605
  8 Tel: (202) 785-9100; Fax: (202) 785-9163
    Email: darrell.clark@stinson.com
  9
    Attorney for Cerner Corporation Pending
 10 Admission Pro Hac Vice
                                  UNITED STATES BANKRUPTCY COURT
 11                               EASTERN DISTRICT OF WASHINGTON

 12 In re                                              Chapter 11
                                                       Lead Case No. 19-01189-11
      ASTRIA HEALTH, et al.,                           Jointly Administered
 13
      Debtors and Debtors in Possession. 1
 14                                                    REQUEST FOR ALLOWANCE AND
                                                       PAYMENT OF ADMINISTRATIVE
                                                       EXPENSE CLAIM OF CERNER
 15
                                                       CORPORATION
 16

 17   1
      The Debtors, along with their case numbers, are as follows: Astria Health (19-01189-11), Glacier
    Canyon, LLC (19-01193-11), Kitchen and Bath Furnishings, LLC (19-01194-11), Oxbow
 18 Summit, LLC (19-01195-11), SHS Holdco, LLC (19-01196-11), SHC Medical Center-Toppenish
    (19-01190-11), SHC Medical Center-Yakima (19-01192-11), Sunnyside Community Hospital
 19 Association (19-01191-11), Sunnyside Community Hospital Home Medical Supply, LLC (19-
    01197-11), Sunnyside Home Health (19-01198-11), Sunnyside Professional Services, LLC (19-
    01199-11), Yakima Home Care Holdings, LLC (19-01201-11), and Yakima HMA Home Health,
 20 LLC (19-01200-11).
          REQUEST FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSE CLAIM
          OF CERNER CORPORATION
                                         1
      CORE/0011920.0295/160593023.2

19-01189-WLH11           Doc 1573     Filed 07/22/20    Entered 07/22/20 15:38:01   Pg 1 of 11
 1            COMES NOW Cerner Corporation, on behalf of itself and its affiliates

 2 (collectively, “Cerner”), creditors and parties-in-interest of Astria Health, et al.

 3 (“Debtors”), by and through undersigned counsel, and files this Request for

 4 Allowance and Payment of Administrative Expense Claim (the “Administrative

 5 Request”). In support of its Administrative Request, Cerner states as follows:

 6                                           BACKGROUND

 7            1.       On May 6, 2019 (“Petition Date”), the Debtors each filed a Petition for

 8 relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101 –

 9 1532 (the “Bankruptcy Code”), in the United States Bankruptcy Court for the

10 Eastern District of Washington.

11            2.       Prior to the Petition Date, debtor Astria Health, as Regional Health,

12 entered into a Cerner Business Agreement with Cerner. Since the execution of the

13 Cerner Business Agreement, Astria Health has entered into various additional

14 contracts, sales orders, amendments, schedules and arrangement letters with Cerner

15 (collectively with the Cerner Business Agreement, these contracts, sales orders,

16 amendments, schedules and arrangement letters are referred to as the “Agreement”).

17 Under the terms of the Agreement, the Debtors licensed from Cerner certain

18 software solutions necessary to the operations of the Debtors’ hospital facilities.

19 Through the Agreement, the Debtors also purchased various professional services

20 and ordered software support associated with the healthcare information software

      REQUEST FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSE CLAIM
      OF CERNER CORPORATION
                                     2
     CORE/0011920.0295/160593023.2

19-01189-WLH11          Doc 1573     Filed 07/22/20   Entered 07/22/20 15:38:01   Pg 2 of 11
 1 licensed through the Agreement.

 2            3.       SHC Medical Center-Yakima (“ARMC”) was a “Permitted Facility”

 3 receiving services through the Agreement.

 4            4.       After the Petition Date, the Debtors have continued to operate Cerner's

 5 software under the license granted by Cerner and Cerner continued to provide

 6 healthcare information technology and services to the Debtors, including to ARMC.

 7 The Debtors have not stayed current in their payments to Cerner for post-petition

 8 use of the licenses or services.

 9            5.       On June 5, 2020, the Debtors filed a Motion for Entry of an Order (I)

10 Fixing the First Interim Bar Date for Filing Certain Postpetition Administrative

11 Expense Claims and (II) Approving the Form of Notice of the Administrative

12 Expense Claims Bar Date [Dkt. No. 1350] (the “Admin Bar Date Motion”). An

13 order granting the Admin Bar Date Motion was entered on June 17, 2020 [Dkt. No.

14 1416].

15            6.       The Admin Bar Date Motion excludes from those who must file

16 administrative expense claims providers of goods and services to the Debtors in the

17 ordinary course of business. However, vendors of goods and services to ARMC are

18 not included within the exception.

19            7.       For the period from the Filing Date through June 17, 2020, the Debtors

20 owe Cerner $2,125,497.75 for equipment, software, maintenance, support, licensing

      REQUEST FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSE CLAIM
      OF CERNER CORPORATION
                                     3
     CORE/0011920.0295/160593023.2

19-01189-WLH11          Doc 1573     Filed 07/22/20   Entered 07/22/20 15:38:01   Pg 3 of 11
 1 fees and related obligations provided to ARMC under the Agreement. See Account

 2 Summary, attached hereto as Exhibit A and incorporated by this reference.2

 3                             RELIEF REQUESTED AND BASIS THEREFORE

 4            8.       Section 503 of the Bankruptcy Code states that an entity shall be

 5 allowed an administrative expense claim for the “actual, necessary costs and

 6 expenses of preserving the estate….” 11 U.S.C. § 503(b)(1)(A). An administrative

 7 expense claim will be allowed where the expense “(1) arose from a transaction with

 8 the debtor-in-possession as opposed to the preceding entity (or, alternatively, that

 9 the claimant gave consideration to the debtor-in-possession); and (2) directly and

10 substantially benefited the estate.” Microsoft Corp. v. DAK Indus. (In re DAK

11 Indus.), 66 F.3d 1091, 1094 (9th Cir. Cal. 1995).

12            9.       For the period from the Petition Date to the date the order approving

13 the Admin Bar Date Motion was entered, the Debtors owe Cerner $2,125,497.75

14

15   2
       The documentary evidence that supports this Request is too voluminous to attach to the Request,
     and contains, in part, confidential information. The evidence should be part of the Debtors’
16   business records, but copies will be provided to the Debtors (or to others with appropriate
     confidentiality measures) upon request. As shown in the Summary of Open Invoices attached
17   hereto as Exhibit B and incorporated by this reference, the total postpetition amount currently
     owed Cerner for services provided under the Agreement is $5,135,736.00. In reliance on the
     exclusion in the Admin Bar Date Motion for providers of goods and services in the ordinary
18   course of business to the Debtors other than ARMC, Cerner is only including the amounts
     allocated to ARMC in this Administrative Request. The Summary of Account attached as Exhibit
19   A is an excerpt from the totals shown on Exhibit B. Correspondingly, although as counterparty to
     and “Client” under the Agreement, Astria Health is liable for the entire postpetition balance,
20   Cerner is filing this Administrative Request in abundance of caution based on services that were
     provided to ARMC as a Permitted Facility under the Agreement.

         REQUEST FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSE CLAIM
         OF CERNER CORPORATION
                                        4
     CORE/0011920.0295/160593023.2

19-01189-WLH11          Doc 1573     Filed 07/22/20   Entered 07/22/20 15:38:01     Pg 4 of 11
 1 under the Agreement for services provided to ARMC, which have not been paid.

 2 Through the equipment and software acquired, and use of the licensed technology

 3 authorized under the terms of the Agreement, ARMC was able to operate the

 4 hospital and care for its patients. These licenses and services were essential to the

 5 successful operation of the facility.

 6            10.      Cerner provided the software solutions to ARMC in the ordinary course

 7 of the debtor’s business as post-petition services necessary to preserve the value of

 8 the debtor’s estate and to allow ARMC to explore the possibility of a sale of its

 9 facility as a going concern. Accordingly, the services were “actual, necessary” costs

10 of preserving the estate and pursuant to §503(b)(1)(A) of the Bankruptcy Code,

11 Cerner is entitled to allowance of its post-petition claim in the amount of

12 $2,125,497.75 as an administrative expense claim, which administrative expense

13 claim is entitled to priority distribution pursuant to § 507(a)(2) of the Bankruptcy

14 Code.

15            11.      Cerner submits this Administrative Request as required to preserve its

16 rights under the order approving the Admin Bar Date Motion. Cerner has a right to

17 arbitrate any disputes under the Agreement, and is not waiving and reserves the right

18 to enforce such provisions in accordance with relevant law.

19            WHEREFORE, Cerner Corporation respectfully requests that this Court enter

20 an order finally allowing Cerner’s administrative expense claim as set forth above;

      REQUEST FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSE CLAIM
      OF CERNER CORPORATION
                                     5
     CORE/0011920.0295/160593023.2

19-01189-WLH11          Doc 1573     Filed 07/22/20   Entered 07/22/20 15:38:01   Pg 5 of 11
 1 directing payment of the full balance to Cerner; and granting such other and further

 2 relief as this Court deems just and equitable.

 3 DATED: July 22, 2020

 4                                          /s/ Barry W. Davidson
                                            BARRY W. DAVIDSON (WSBA #07908)
 5                                          DAVIDSON BACKMAN MEDEIROS PLLC
                                            1550 Bank of America Financial Center
 6                                          601 W. Riverside Avenue
                                            Spokane, Washington 99201
 7                                          Telephone: (509) 624-4600
                                            Facsimile: (509) 623-1660
 8                                          Email : bdavidson@dbm-law.net

 9                                          Attorneys for Cerner Corporation

10                                          DARRELL W. CLARK
                                            STINSON LLP
11                                          1775 Pennsylvania Ave. N.W., Suite 800
                                            Washington, DC 20006-4605
12                                          Tel: (202) 785-9100; Fax: (202) 785-9163
                                            Email: darrell.clark@stinson.com
13
                                            Attorney for Cerner Corporation
14                                          Pending Pro Hac Vice Admission

15

16

17

18

19

20

      REQUEST FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSE CLAIM
      OF CERNER CORPORATION
                                     6
     CORE/0011920.0295/160593023.2

19-01189-WLH11          Doc 1573     Filed 07/22/20   Entered 07/22/20 15:38:01   Pg 6 of 11
                 EXHIBIT A - Administrative Expense Claim of Cerner Corporation
                                    Summary of Account
 Agreement                                                      Monthly     Allocation for ARMC
 Reference*        Opportunity       Product Group              Amount      May, 2019- June 2020
 Schedule 1        1-4R1CBQQ         ASP Recurring Fees         2,533.18                 35,464.45
                                     Equipment
 Schedule 1        1-4R1CBQQ         Maintenance                  213.41                 2,987.75
                                     Implementation
 Schedule 1        1-4R1CBQQ         Milestone                  24,948.84              349,283.77
 Schedule 1        1-4R1CBQQ         IP Support                  3,751.61               52,522.54
                                     Managed Svcs
 Schedule 1        1-4R1CBQQ         Recurring                  29,864.80              418,107.20
 Schedule 1        1-4R1CBQQ         SCS Recurring               5,279.34               73,910.76
                                     Sublicense Software
 Schedule 1        1-4R1CBQQ         Support                     3,780.29               52,924.06
                                     Subscriptions
 Schedule 1        1-4R1CBQQ         Recurring                  11,925.36              166,955.04
 Schedule 1        1-4R1CBQQ         LSW                         5,190.02               72,660.22
 Schedule 1        1-4R1CBQQ         ASP/ SCS Set up fee           826.30               11,568.16
                                     Subscription Setup
 Schedule 1        1-4R1CBQQ         Fee                         1,101.91               15,426.73
                                     Professional services/
 Schedule 1        1-4R1CBQQ         ATG                           238.05                3,332.73
 Schedule 1        1-4R1CBQQ         Equipment                  35,620.63              498,688.82
 Schedule 1        1-4R1CBQQ         SLSW                        4,700.78               65,810.88
                                     Managed Svcs One-
 Schedule 1        1-4R1CBQQ         time                          334.21                4,678.90
 Schedule 2        1-5X1CBN2         IP Support                    426.11                5,965.54
 Schedule 2        1-5X1CBN2         SCS recurring               4,087.21               57,220.94
 Schedule 2        1-5X1CBN2         MNSRVREC                    2,133.20               29,864.80
 Schedule 2        1-5X1CBN2         AMS                           646.36                9,049.03
 Schedule 2        1-5X1CBN2         EQM                           128.33                1,796.62
 Schedule 2        1-5X1CBN2         ASP/ SCS Set up fee           363.62                5,090.68
                                     Professional services/
 Schedule 2        1-5X1CBN2         ATG                         4,678.14               65,493.97
 Schedule 2        1-5X1CBN2         Equipment                     594.50                8,322.97
                                     Managed Svcs One-
 Schedule 2        1-5X1CBN2         time                          74.85                 1,047.90
 Sales Order       1-69670WR         IP Support                    44.02                   616.33
                                     Subscriptions
                1-69670WR
 Sales Order                         recurring              8,336.21                 116,706.94
 Total                                                    151,821.27               2,125,497.75
*The Cerner Business Agreement, including the Sales Order and Schedules 1 and 2, should be part
of the Debtors’ business records, but copies will be provided to the Debtors (or to others with
appropriate confidentiality measures) upon request.




CORE/0011920.0295/160600091.1


19-01189-WLH11            Doc 1573     Filed 07/22/20     Entered 07/22/20 15:38:01    Pg 7 of 11
                                  EXHIBIT B - Administrative Expense Claim of Cerner Corporation
                                                 Summary of Open Invoices

            Short
Client      Name            Name               Unit      As Of      Item ID         Amount           Pre         Post
7021      SCHO_WA Astria Sunnyside Hospital   CORP    2018-05-16   101406419           (375.96)       (375.96)         -
7021      SCHO_WA Astria Sunnyside Hospital   CORP    2018-05-21   101406157         29,729.55      29,729.55          -
97018     REGH_WA Astria Health               CORP    2018-05-21   101406571          1,877.49       1,877.49          -
97018     REGH_WA Astria Health               CORP    2018-05-21   101406734            439.97         439.97          -
97018     REGH_WA Astria Health               CORP    2018-06-04   101416067          1,068.52       1,068.52          -
97018     REGH_WA Astria Health               CORP    2018-06-06   101419108          1,599.08       1,599.08          -
97018     REGH_WA Astria Health               CORP    2018-06-13   101421276          4,264.48       4,264.48          -
97018     REGH_WA Astria Health               CORP    2018-06-13   101421277         10,411.11      10,411.11          -
97018     REGH_WA Astria Health               CORP    2018-06-13   101421308          1,189.06       1,189.06          -
97018     REGH_WA Astria Health               CORP    2018-06-19   101423460            371.67         371.67          -
97018     REGH_WA Astria Health               CORP    2018-06-19   101423502            600.00         600.00          -
7021      SCHO_WA Astria Sunnyside Hospital   CORP    2018-06-27   101419865         23,767.67      23,767.67          -
97018     REGH_WA Astria Health               CORP    2018-06-27   101419979          1,952.78       1,952.78          -
97018     REGH_WA Astria Health               CORP    2018-06-30   101430817          1,800.00       1,800.00          -
97018     REGH_WA Astria Health               CORP    2018-06-30   101431237         33,943.18      33,943.18          -
97018     REGH_WA Astria Health               CORP    2018-06-30   101431342            465.26         465.26          -
97018     REGH_WA Astria Health               CORP    2018-06-30   101432418        179,726.88     179,726.88          -
97018     REGH_WA Astria Health               CORP    2018-06-30   101432465        192,171.87     192,171.87          -
97018     REGH_WA Astria Health               CORP    2018-06-30   101432987        179,995.55     179,995.55          -
97018     REGH_WA Astria Health               CORP    2018-07-13   101437651         14,343.58      14,343.58          -
97018     REGH_WA Astria Health               CORP    2018-07-13   101437880            900.00         900.00          -
7021      SCHO_WA Astria Sunnyside Hospital   CORP    2018-07-18   101440133         24,240.81      24,240.81          -
97018     REGH_WA Astria Health               CORP    2018-07-24   101440691             41.40          41.40          -
97018     REGH_WA Astria Health               CORP    2018-07-24   101444114          3,150.00       3,150.00          -
97018     REGH_WA Astria Health               CORP    2018-07-24   101444115          5,095.00       5,095.00          -
7021      SCHO_WA Astria Sunnyside Hospital   CORP    2018-07-25   101434883         86,432.74      86,432.74          -
97018     REGH_WA Astria Health               CORP    2018-07-25   101435012          4,919.23       4,919.23          -
97018     REGH_WA Astria Health               CORP    2018-07-25   101435119          3,409.56       3,409.56          -
97018     REGH_WA Astria Health               CORP    2018-07-25   101435300          1,963.30       1,963.30          -
97018     REGH_WA Astria Health               CORP    2018-07-25   101444368          3,288.80       3,288.80          -
7021      SCHO_WA Astria Sunnyside Hospital   CORP    2018-08-01   101445241         20,654.95      20,654.95          -
7021      SCHO_WA Astria Sunnyside Hospital   CORP    2018-08-03   101446968        475,162.23     475,162.23          -
97018     REGH_WA Astria Health               CORP    2018-08-03   101447030         43,439.10      43,439.10          -
97018     REGH_WA Astria Health               CORP    2018-08-08   101449284          5,618.83       5,618.83          -
97018     REGH_WA Astria Health               CORP    2018-08-08   101449286            728.33         728.33          -
7021      SCHO_WA Astria Sunnyside Hospital   CORP    2018-08-22   101449969         88,728.43      88,728.43          -
97018     REGH_WA Astria Health               CORP    2018-08-22   101450285          7,789.18       7,789.18          -
97018     REGH_WA Astria Health               CORP    2018-08-22   101456399          2,709.37       2,709.37          -
97018     REGH_WA Astria Health               CORP    2018-08-22   101456441          1,100.39       1,100.39          -
97018     REGH_WA Astria Health               CORP    2018-08-24   101452314            380.14         380.14          -
97018     REGH_WA Astria Health               CORP    2018-08-29   101457259        142,233.24     142,233.24          -
97018     REGH_WA Astria Health               CORP    2018-09-05   101460325          1,068.52       1,068.52          -
97018     REGH_WA Astria Health               CORP    2018-09-11   101465143            776.88         238.17       538.71
97018     REGH_WA Astria Health               CORP    2018-09-12   101465564         70,866.68      70,866.68          -
97018     REGH_WA Astria Health               CORP    2018-09-12   101465572          2,109.90       2,109.90          -
97018     REGH_WA Astria Health               CORP    2018-09-13   101465720          4,264.48       4,264.48          -
97018     REGH_WA Astria Health               CORP    2018-09-13   101465721         10,411.11      10,411.11          -
97018     REGH_WA Astria Health               CORP    2018-09-18   101466238          3,677.72       2,649.97     1,027.75
97018     REGH_WA Astria Health               CORP    2018-09-18   101466595            371.67         371.67          -
97018     REGH_WA Astria Health               CORP    2018-09-19   101468161         98,432.77      98,432.77          -
7021      SCHO_WA Astria Sunnyside Hospital   CORP    2018-09-26   101463825         86,348.51      86,348.51          -
97018     REGH_WA Astria Health               CORP    2018-09-26   101463925          4,695.13       4,695.13          -
97018     REGH_WA Astria Health               CORP    2018-09-26   101464007          7,903.43       7,903.43          -
97018     REGH_WA Astria Health               CORP    2018-09-26   101464132          5,978.17       5,852.37       125.80
97018     REGH_WA Astria Health               CORP    2018-09-26   101465587            427.28         427.28          -
97018     REGH_WA Astria Health               CORP    2018-09-26   101467385          1,729.92       1,729.92          -



CORE/0011920.0295/160628452.1                              Page 1 of 4
     19-01189-WLH11             Doc 1573       Filed 07/22/20            Entered 07/22/20 15:38:01           Pg 8 of 11
                                  EXHIBIT B - Administrative Expense Claim of Cerner Corporation
                                                 Summary of Open Invoices

            Short
Client      Name            Name               Unit   As Of         Item ID         Amount           Pre             Post
97018     REGH_WA Astria Health               CORP 2018-09-29      101475025        135,312.76     135,312.76             -
97018     REGH_WA Astria Health               CORP 2018-09-29      101475105          1,293.72       1,293.72             -
97018     REGH_WA Astria Health               CORP 2018-09-29      101476867            418.73         418.73             -
97018     REGH_WA Astria Health               CORP 2018-10-01      101472110          7,270.20       2,897.45        4,372.75
7021      SCHO_WA Astria Sunnyside Hospital   CORP 2018-10-24      101481773         66,377.15      66,377.15             -
97018     REGH_WA Astria Health               CORP 2018-10-24      101482106        108,624.69      85,638.35       22,986.34
97018     REGH_WA Astria Health               REVWX2018-10-24      101482975          1,298.77       1,298.77             -
97018     REGH_WA Astria Health               CORP 2018-10-24      101487697          3,150.00       3,150.00             -
97018     REGH_WA Astria Health               CORP 2018-10-24      101487698          5,095.00       5,095.00             -
97018     REGH_WA Astria Health               CORP 2018-10-26      101484256          6,465.64       6,465.64             -
7021      SCHO_WA Astria Sunnyside Hospital   CORP 2018-11-02      101490371        475,162.29     475,162.29             -
97018     REGH_WA Astria Health               CORP 2018-11-02      101490423         43,439.10      43,439.10             -
7021      SCHO_WA Astria Sunnyside Hospital   CORP 2018-11-16      101493250          8,918.61       8,918.61             -
97018     REGH_WA Astria Health               CORP 2018-11-16      101493734         77,067.00      60,057.66       17,009.34
97018     REGH_WA Astria Health               CORP 2018-11-20      101495248         12,256.24      12,256.24             -
97018     REGH_WA Astria Health               CORP 2018-11-20      101502474          1,068.52       1,068.52             -
97018     REGH_WA Astria Health               CORP 2018-11-21      101503006            900.00         900.00             -
97018     REGH_WA Astria Health               CORP 2018-11-29      101506260          4,264.48       4,264.48             -
97018     REGH_WA Astria Health               CORP 2018-11-29      101506261         10,411.11      10,411.11             -
97018     REGH_WA Astria Health               CORP 2018-12-04      101507193            371.67         371.67             -
97018     REGH_WA Astria Health               CORP 2018-12-11      101510921         55,540.05      15,825.11       39,714.94
97018     REGH_WA Astria Health               CORP 2018-12-21      101513142         10,280.25      10,280.25             -
7021      SCHO_WA Astria Sunnyside Hospital   CORP 2018-12-26      101509344          9,214.86       9,214.86             -
97018     REGH_WA Astria Health               CORP 2018-12-26      101509875          1,501.50       1,170.11          331.39
97018     REGH_WA Astria Health               REVWX2018-12-26      101510473          3,266.55       3,266.55             -
97018     REGH_WA Astria Health               CORP 2019-01-10      101523625            900.00         900.00             -
97018     REGH_WA Astria Health               CORP 2019-01-15      101525442          2,074.51       1,374.63          699.88
7021      SCHO_WA Astria Sunnyside Hospital   CORP 2019-01-23      101526005          7,651.38       7,651.38             -
97018     REGH_WA Astria Health               CORP 2019-01-23      101526189            505.12         505.12             -
97018     REGH_WA Astria Health               CORP 2019-01-23      101526534        239,453.30     239,336.77          116.53
97018     REGH_WA Astria Health               REVWX2019-01-23      101527223          1,164.29       1,164.29             -
97018     REGH_WA Astria Health               CORP 2019-01-24      101527784         17,937.89      17,937.89             -
97018     REGH_WA Astria Health               CORP 2019-01-24      101531764          2,700.00       2,244.94          455.06
7021      SCHO_WA Astria Sunnyside Hospital   CORP 2019-01-31      101534356        475,162.29     346,042.10      129,120.19
97018     REGH_WA Astria Health               CORP 2019-01-31      101534403         40,852.74      29,751.45       11,101.29
97018     REGH_WA Astria Health               REVWX2019-02-19      101538285        849,918.33     849,918.33             -
97018     REGH_WA Astria Health               CORP 2019-02-19      101539934         10,136.40      10,136.40             -
7021      SCHO_WA Astria Sunnyside Hospital   CORP 2019-02-20      101537395            711.96         711.96             -
97018     REGH_WA Astria Health               CORP 2019-02-20      101537751         29,645.80      29,645.80             -
97018     REGH_WA Astria Health               CORP 2019-03-05      101550631          1,068.52         422.71          645.81
97018     REGH_WA Astria Health               CORP 2019-03-14      101554726          4,264.48       2,545.99        1,718.49
97018     REGH_WA Astria Health               CORP 2019-03-14      101554727         18,233.33      10,682.42        7,550.91
97018     REGH_WA Astria Health               CORP 2019-03-19      101555463          2,586.36       1,883.54          702.82
97018     REGH_WA Astria Health               CORP 2019-03-19      101555474            371.67         147.03          224.64
97018     REGH_WA Astria Health               CORP 2019-03-27      101544883         19,000.00      19,000.00             -
97018     REGH_WA Astria Health               CORP 2019-03-27      101544884         39,490.00      39,490.00             -
97018     REGH_WA Astria Health               CORP 2019-03-27      101556424          8,362.33       8,362.33             -
97018     REGH_WA Astria Health               REVWX2019-03-30      101557386        246,856.15     246,856.15             -
97018     REGH_WA Astria Health               CORP 2019-03-30      101563594            275.15         275.15             -
97018     REGH_WA Astria Health               CORP 2019-03-30      101565221          1,764.48         559.59        1,204.89
97018     REGH_WA Astria Health               CORP 2019-04-10      101566957            900.00           9.78          890.22
97018     REGH_WA Astria Health               CORP 2019-04-23      101571756         22,946.97      22,946.97             -
97018     REGH_WA Astria Health               REVWX2019-04-23      101575007        278,575.49     278,575.49             -
97018     REGH_WA Astria Health               CORP 2019-04-23      101575033          2,700.00            -          2,700.00
7021      SCHO_WA Astria Sunnyside Hospital   CORP 2019-04-24      101569257          1,877.60       1,877.60             -
97018     REGH_WA Astria Health               CORP 2019-04-24      101569313          1,037.95       1,037.95             -



CORE/0011920.0295/160628452.1                              Page 2 of 4
     19-01189-WLH11             Doc 1573       Filed 07/22/20            Entered 07/22/20 15:38:01              Pg 9 of 11
                                  EXHIBIT B - Administrative Expense Claim of Cerner Corporation
                                                 Summary of Open Invoices

            Short
Client      Name            Name               Unit   As Of         Item ID         Amount           Pre          Post
97018     REGH_WA Astria Health               CORP 2019-04-24      101569739         43,558.20      43,558.20          -
97018     REGH_WA Astria Health               CORP 2019-04-24      101575243            275.91         275.91          -
7021      SCHO_WA Astria Sunnyside Hospital   CORP 2019-05-03      101577811        475,162.30            -     475,162.30
97018     REGH_WA Astria Health               CORP 2019-05-03      101577864         43,439.10            -      43,439.10
97018     REGH_WA Astria Health               CORP 2019-05-22      101575558          1,050.00       1,050.00          -
97018     REGH_WA Astria Health               CORP 2019-05-22      101581188          9,270.00       9,270.00          -
97018     REGH_WA Astria Health               CORP 2019-05-24      101585768         31,133.54      31,133.54          -
97018     REGH_WA Astria Health               REVWX2019-05-24      101588716        349,159.39     349,159.39          -
97018     REGH_WA Astria Health               CORP 2019-05-30      101590817            269.75         269.75          -
97018     REGH_WA Astria Health               CORP 2019-06-04      101593766          1,068.52            -       1,068.52
97018     REGH_WA Astria Health               CORP 2019-06-13      101598189          4,264.48       1,895.04     2,369.44
97018     REGH_WA Astria Health               CORP 2019-06-13      101598190         10,411.11            -      10,411.11
97018     REGH_WA Astria Health               CORP 2019-06-14      101598413            280.55            -         280.55
97018     REGH_WA Astria Health               CORP 2019-06-14      101598419            281.32            -         281.32
97018     REGH_WA Astria Health               CORP 2019-06-18      101600151            371.67            -         371.67
97018     REGH_WA Astria Health               CORP 2019-06-25      101598861         11,035.64       2,758.96     8,276.68
97018     REGH_WA Astria Health               REVWX2019-06-25      101600714        354,502.95      68,613.47   285,889.48
97018     REGH_WA Astria Health               CORP 2019-06-26      101597815          1,050.00            -       1,050.00
  7021    SCHO_WA Astria Sunnyside Hospital   CORP 2019-07-24      101612588          4,423.96            -       4,423.96
97018     REGH_WA Astria Health               CORP 2019-07-09      101610380            900.00            -         900.00
97018     REGH_WA Astria Health               CORP 2019-07-24      101612862          5,462.43            -       5,462.43
97018     REGH_WA Astria Health               CORP 2019-07-24      101615297          9,336.74            -       9,336.74
97018     REGH_WA Astria Health               CORP 2019-07-24      101619038          2,700.00            -       2,700.00
97018     REGH_WA Astria Health               REVWX2019-07-25      101616177        265,179.74            -     265,179.74
  7021    SCHO_WA Astria Sunnyside Hospital   CORP 2019-08-05      101621692        475,162.29            -     475,162.29
97018     REGH_WA Astria Health               CORP 2019-08-05      101621769         43,439.10            -      43,439.10
97018     REGH_WA Astria Health               CORP 2019-08-21      101624390          7,179.61            -       7,179.61
97018     REGH_WA Astria Health               CORP 2019-08-21      101624418          1,167.47            -       1,167.47
97018     REGH_WA Astria Health               CORP 2019-08-22      101628945          3,677.89            -       3,677.89
97018     REGH_WA Astria Health               CORP 2019-08-22      101630001         10,047.57            -      10,047.57
97018     REGH_WA Astria Health               REVWX 2019-08-22     101631052        224,963.73            -     224,963.73
97018     REGH_WA Astria Health               CORP 2019-09-03      101637515          1,068.52            -       1,068.52
97018     REGH_WA Astria Health               CORP 2019-09-11      101642029          4,264.48            -       4,264.48
97018     REGH_WA Astria Health               CORP 2019-09-11      101642030         10,411.11            -      10,411.11
97018     REGH_WA Astria Health               CORP 2019-09-16      101644008          3,560.70            -       3,560.70
97018     REGH_WA Astria Health               CORP 2019-09-17      101644286            371.67            -         371.67
97018     REGH_WA Astria Health               CORP 2019-09-23      DIP4631231        (6,066.50)           -      (6,066.50)
97018     REGH_WA Astria Health               CORP 2019-09-26      101642523         25,759.87            -      25,759.87
97018     REGH_WA Astria Health               REVWX2019-09-26      101649003        221,225.09            -     221,225.09
97018     REGH_WA Astria Health               CORP 2019-09-28      101650338            281.32            -         281.32
97018     REGH_WA Astria Health               CORP 2019-10-08      101653416            900.00            -         900.00
97018     REGH_WA Astria Health               CORP 2019-10-22      101658090         39,331.45            -      39,331.45
97018     REGH_WA Astria Health               CORP 2019-10-22      101662506          2,700.00            -       2,700.00
97018     REGH_WA Astria Health               REVWX2019-10-23      101662629        219,465.80            -     219,465.80
97018     REGH_WA Astria Health               CORP 2019-10-31      101665272         43,439.10            -      43,439.10
97018     REGH_WA Astria Health               CORP 2019-11-21      101670845         37,658.53            -      37,658.53
97018     REGH_WA Astria Health               CORP 2019-11-19      101675390          1,068.52            -       1,068.52
97018     REGH_WA Astria Health               CORP 2019-11-22      101676746            281.32            -         281.32
97018     REGH_WA Astria Health               CORP 2019-12-03      101679817          4,264.48            -       4,264.48
97018     REGH_WA Astria Health               CORP 2019-12-03      101679818         10,411.11            -      10,411.11
97018     REGH_WA Astria Health               CORP 2019-12-04      101680147            371.67            -         371.67
97018     REGH_WA Astria Health               CORP 2019-12-20      101683734          2,279.71            -       2,279.71
97018     REGH_WA Astria Health               CORP 2019-12-10      101685634         55,540.05            -      55,540.05
97018     REGH_WA Astria Health               CORP 2019-12-21      101687409         33,343.67            -      33,343.67
97018     REGH_WA Astria Health               CORP 2020-01-01      101689989          1,068.86            -       1,068.86
97018     REGH_WA Astria Health               CORP 2020-01-01      101690066          1,869.82            -       1,869.82



CORE/0011920.0295/160628452.1                              Page 3 of 4
    19-01189-WLH11              Doc 1573       Filed 07/22/20            Entered 07/22/20 15:38:01          Pg 10 of 11
                                    EXHIBIT B - Administrative Expense Claim of Cerner Corporation
                                                   Summary of Open Invoices

            Short
Client      Name            Name                 Unit      As Of       Item ID         Amount              Pre             Post
97018     REGH_WA Astria Health                 CORP    2019-12-26    101693325             281.32              -            281.32
97018     REGH_WA Astria Health                 CORP    2020-01-10    101698429             900.00              -            900.00
97018     REGH_WA Astria Health                 CORP    2020-01-29    101701130           2,290.08              -          2,290.08
97018     REGH_WA Astria Health                 CORP    2020-01-31    101702890          37,135.36              -         37,135.36
97018     REGH_WA Astria Health                 CORP    2020-01-22    101704445           2,700.00              -          2,700.00
97018     REGH_WA Astria Health                 CORP    2020-01-27    101707242             281.32              -            281.32
97018     REGH_WA Astria Health                 CORP    2020-01-30    101708719          43,439.10              -         43,439.10
97018     REGH_WA Astria Health                 CORP    2020-02-20    101715217          36,597.58              -         36,597.58
97018     REGH_WA Astria Health                 CORP    2020-03-03    101721825           1,068.52              -          1,068.52
97018     REGH_WA Astria Health                 CORP    2020-03-12    101729991           4,264.48              -          4,264.48
97018     REGH_WA Astria Health                 CORP    2020-03-12    101729992          10,411.11              -         10,411.11
97018     REGH_WA Astria Health                 CORP    2020-03-17    101730774             371.67              -            371.67
97018     REGH_WA Astria Health                 CORP    2020-03-23    101731316          18,017.14              -         18,017.14
97018     REGH_WA Astria Health                 CORP    2020-03-26    101734601           4,855.50              -          4,855.50
97018     REGH_WA Astria Health                 CORP    2020-03-31    101739452             560.00              -            560.00
97018     REGH_WA Astria Health                 CORP    2020-04-13    101742804             900.00              -            900.00
97018     REGH_WA Astria Health                 CORP    2020-04-21    101745592           2,700.00              -          2,700.00
97018     REGH_WA Astria Health                 CORP    2020-04-27    101746043          23,153.82              -         23,153.82
97018     REGH_WA Astria Health                 CORP    2020-05-01    101751455          77,860.81              -         77,860.81
97018     REGH_WA Astria Health                 CORP    2020-05-12    101755404         245,304.80              -        245,304.80
97018     REGH_WA Astria Health                 CORP    2020-05-24    101757240          23,438.79              -         23,438.79
97018     REGH_WA Astria Health                 CORP    2020-06-01    101759768          11,516.24              -         11,516.24
97018     REGH_WA Astria Health                 CORP    2020-06-02    101763468           1,069.51              -          1,069.51
97018     REGH_WA Astria Health                 CORP    2020-06-11    101767770           4,266.25              -          4,266.25
97018     REGH_WA Astria Health                 CORP    2020-06-11    101767771          10,411.11              -         10,411.11
97018     REGH_WA Astria Health                 CORP    2020-06-16    101768296             371.67              -            371.67
97018     REGH_WA Astria Health                 CORP    2020-06-22    101769045          13,791.37              -         13,791.37
97018     REGH_WA Astria Health                 CORP    2020-07-01    101772547          11,516.24              -         11,516.24
97018     REGH_WA Astria Health                 CORP    2020-07-14    101782906             900.00              -            900.00
7021      SCHO_WA Astria Sunnyside Hospital     CORP    2019-10-23    101656495           1,920.83              -          1,920.83
7021      SCHO_WA Astria Sunnyside Hospital     CORP    2019-10-31    101665222         475,162.29              -        475,162.29
7021      SCHO_WA Astria Sunnyside Hospital     CORP    2019-12-20    101684377           1,951.88              -          1,951.88
7021      SCHO_WA Astria Sunnyside Hospital     CORP    2020-01-30    101708686         475,162.29              -        475,162.29
7021      SCHO_WA Astria Sunnyside Hospital     CORP    2020-05-01    101751410         275,499.21              -        275,499.21
7021      SCHO_WA Astria Sunnyside Hospital     CORP    2020-05-01    101751411         475,316.91              -        475,316.91
                                                                                     10,678,964.83     5,543,228.83    5,135,736.00


The invoices themselves are voluminous and are not attached hereto. They should be part of the Debtors' business records, but copies
will be provided to the Debtors (or to others with appropriate confidentiality measures) upon request.




CORE/0011920.0295/160628452.1                                 Page 4 of 4
    19-01189-WLH11              Doc 1573         Filed 07/22/20             Entered 07/22/20 15:38:01              Pg 11 of 11
